         Case 4:17-cv-40011-TSH Document 86 Filed 02/14/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
                                  CENTRAL DIVISION

_______________________________________
UNITED STATES OF AMERICA,               )
                                        )
          Plaintiff,                    )             Case No. 4:17−CV−40011−TSH
                                        )
          v.                            )                   Judge Timothy S. Hillman
                                        )
DAVID L. TOPPIN,                        )
JENNIFER TOPPIN,                        )
DEUTSCHE BANK NATIONAL TRUST            )
COMPANY as Trustee for RESIDENTIAL      )
ASSET SECURITIZATION TRUST Series       )
2013-A14, MORTGAGE PASS-THROUGH )
CERTIFICATES Series 2003-N,             )
UPS CAPITAL BUSINESS CREDIT f/k/a       )
FIRST INTERNATIONAL BANK,               )
COMMONWEALTH OF MASSACHUSETTS, )
TOWN OF HOLDEN,                         )
TOWN OF AMHERST, and                    )
TOWN OF GARDNER                         )
                                        )
          Defendants.                   )

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE’S OPPOSITION
         TO DAVID TOPPIN’S MOTION TO COMPEL DISCOVERY



       Defendant Deutsche Bank National Trust Company, as Trustee for Residential Asset

Securitization Trust Series 2003-A14 Mortgage Pass-Through Certificates Series 2003-N

(“Deutsche Bank as Trustee”) opposes David Toppin’s Motion to Compel further responses to

his discovery requests. As reasons therefore Deutsche Bank as Trustee states the following:

   1. On or about Saturday December 1, 2018 at 10:50pm, counsel for Deutsche Bank as

       Trustee received an email from David Toppin containing requests for admissions,

       interrogatories and request for production of documents.
         Case 4:17-cv-40011-TSH Document 86 Filed 02/14/19 Page 2 of 3



   2. The majority of the requests were not directed at Deutsche Bank as Trustee, but rather

       requested information regarding the U.S. government and Toppin’s own citizenship

       status. Deutsche Bank as Trustee is unable to respond to any such requests directed at

       other parties or regarding information not in its custody or control.

   3. Deutsche Bank as Trustee provided full and complete responses to Toppin’s discovery

       request on January 2, 2019.

   4. Deutsche Bank as Trustee’s responses to Admissions, Interrogatories and Production of

       Documents requests are attached to this opposition.

   5. Toppin has failed to identify which responses he believes are deficient or lacking in any

       way and has failed to conference the matter prior to filing this meritless motion to

       compel.

WHEREFORE Deutsche Bank as Trustee requests this court deny Toppin’s motion to compel

discovery responses, as Deutsche Bank as Trustee responded to the requests.


                                             Respectfully submitted by
                                             Defendant Deutsche Bank National Trust Company, as
                                             Trustee for Residential Asset Securitization Trust Series
                                             2003-A14 Mortgage Pass-Through Certificates Series
                                             2003-N



                                             s/ Stephanie Sprague
                                             Stephanie Sprague (BBO #667714)
                                             LOCKE LORD LLP
                                             111 Huntington Avenue
                                             Boston, MA 02199
                                             T: 617-239-0222
                                             F: 617-507-5576
                                             stephanie.sprague@lockelord.com
          Case 4:17-cv-40011-TSH Document 86 Filed 02/14/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that on the 14th day of February 2019, this document,
filed through the ECF system, will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing (NEF).
         A copy of the foregoing document was also served upon the following party who is not a
registered CM/ECF participant, via First Class United States mail:

David L. Toppin
465 Salisbury St.
Holden, MA 01520



                                               /s/ Stephanie Sprague
                                               Stephanie Sprague
